Citation Nr: 1404392	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for recurrent dislocation of the left knee, and if so, whether service connection is warranted for this disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to recurrent dislocation of the left knee.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to recurrent dislocation of the left knee.

4.  Entitlement to service connection for sciatica of the bilateral lower extremities, to include as secondary to recurrent dislocation of the left knee.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1972, and April 1974 to May 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO.

In June 2010, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing is of record.  

In July 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record. 

The Board notes that the psychiatric claim on appeal has been developed as a claim for anxiety and depression.  However, the Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determinations below.  No new records pertinent to this appeal were found therein.

In June 2010, the Veteran's attorney alleged clear and unmistakable error (CUE) in a November 1973 rating decision.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims for an acquired psychiatric disorder, lumbar spine disorder, and sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied reopening the Veteran's claim for service connection for recurrent dislocation of the left knee; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  The evidence pertaining to recurrent dislocation of the left knee received subsequent to the July 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

3. There is clear and unmistakable evidence that the Veteran had a pre-existing recurrent dislocation of the left knee prior to his active service.

4. There was an increase in severity of the Veteran's preexisting left knee disorder, there is no specific finding that the increase in disability was due to the natural progress of the disease, and, absent clear and unmistakable evidence to the contrary, the Veteran's left knee disorder is shown to have been aggravated by service.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision of the RO denying the Veteran's petition to reopen a claim for service connection for recurrent dislocation of the left knee is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has been submitted to reopen the claim for service connection for recurrent dislocation of the left knee.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's preexisting recurrent dislocation of the left knee was aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision represents a complete grant of the claim involving the left knee, there is no need to discuss whether VA has complied with its duties to notify and assist.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This claim is reopened because since the last final denial of the claim by the RO in July 2007, of which the Veteran received proper notice and in response to which no material evidence was received within one year, a private medical opinion has been received supporting that the preexisting left knee disorder was aggravated by service.  See January 2013 opinion of Dr. M.; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Turning to the merits of the claim, there appears to be no dispute as to the preexisting nature of the current left knee disorder.  See November 1972 Medical Board Report, January 1973 surgical report of Holzer Medical Center, January 2012 VA examination report; 38 C.F.R. § 3.304(b).  
As for an increase in severity, an examination of the Veteran's knee upon entry into service did not produce dislocation of the patella.  However, following a period of military training, the dislocation became "easily reproduced" on examination.  See October 1972 STR.  The left patella could "manually be subluxed laterally and then reduced with ease."  See November 1972 Medical Board Report.  The Veteran was then discharged for the disability, and underwent surgery to repair the knee shortly thereafter.  See January 1973 surgical report of Holzer Medical Center.  The Veteran's competent and credible testimony in this regard is consistent.  See Hearing Transcript, pp. 10-14.  The Board thus finds there was measurable worsening of the condition during service.  See, e.g., Browder v. Brown, 5 Vet. App. 268, 271 (1993).  Further, there is no specific finding that this increase in severity was due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

The Board next finds no clear and unmistakable evidence that the recurrent left knee location was not aggravated by service.  The only negative evidence in this regard is that of the January 2012 VA examiner, who determined that the "condition was not aggravated but instead Veteran was likely unable to tolerate routine physical demands of marine boot camp due to this pre-existing condition."  

The Board finds this rationale internally contradicting, and thus insufficient to constitute clear and unmistakable evidence of no aggravation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding most of the probative value of a medical opinion comes from its reasoning.)  The Veteran was an active 16 year-old who played football immediately prior to service, in spite of his knee condition.  See generally lay statements of multiple family members, Hearing Transcript pp. 5-6, 8, 10-12.  The fact that his symptoms became "intolerable" following the rigors of military training does not support the proposition that the condition was not aggravated by military service.  Thus, aggravation is presumed.  38 C.F.R. § 3.306.  


ORDER

Service connection for recurrent dislocation of the left knee is granted.
REMAND

As the Veteran contends that his acquire psychiatric disorder, lumbar spine disorder, and sciatica are secondary to his now service-connected left knee disorder, a medical opinion addressing this relationship is needed.  A July 2010 private opinion attributes the Veteran's psychiatric diagnoses to unspecified general medical conditions.  A January 2009 private medical opinion states that the Veteran's left knee disorder exacerbates his low back condition, but contains no rationale.  There is no opinion in this regard concerning sciatica.

The Veteran should also be notified of what evidence is necessary to substantiate a claim for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake to send VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) for secondary service connection claims on appeal to the Veteran.

The notice should include an explanation as to what information or evidence is needed to substantiate a secondary service connection claim.  

2.  Schedule the Veteran for a VA examination(s) to address the nature and likely etiology of the Veteran's acquired psychiatric disorder, lumbar disorder, and sciatica of the bilateral lower extremities.  Each examiner is asked to:

(a)  Review the claims file and state that it was reviewed.  

(b)  Provide the following opinions:

      (i)  It is at least as likely as not (a 50 percent probability or greater) that the current disability had its onset during or was caused by the Veteran's service. 

      (ii)  It is at least as likely as not that the current disability was caused by the Veteran's service-connected left knee disability.

      (iii)  It is at least as likely as not that the current disability was permanently worsened beyond its natural progression by the Veteran's service-connected left knee disability.  If so, provide an opinion as to the extent of the worsening. 

(c)  Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the above development, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


